Case 9:18-mc-81148-UNA Document 44 Entered on FLSD Docket 10/05/2018 Page 1 of 2



                           U N ITED STATES D ISTRICT COU RT
                           SO UTH ERN DISTRICT O F FLO RID A

                             Case N o.18-M C-81148-U N A/D LB


  IN TH E M ATTER OF                                                          7lu-uxu i
                                                                                      ':y         D.C.

  TH E EXTRAD ITION O F                                                           22T 25 2218
                                                                                STEW N M.LARIMORE
  OW E N A LTH ELBERT H EAD LEY                                                 Ct .II
                                                                                 o l
                                                                                     Sr
                                                                                      ?K U.S DIST.CT.
                                                                                  .   1. ofrtA.- w p.
                                                                                                    B.


                           M O TIO N TO SEM UCER TIFICA TE
                                 O F Y CH AEL BM K IN

         C O M ES N O W ,the U nited States ofAm erica,by and through its undersigned

  A ssistantU nited StatesA ttorney,and files this M otion to Sealthe Certificate ofM ichael

  Barkin w hich contains the Supplem entalAffidavit ofErica W hitford. It is necessary to seal

  this docum entto m aintain the confidentiality ofrecords pertaining to M inor 1,the alleged

  victim in the case.

                                         Respectfully subm itted,

                                         A RIAN A FAJA RDO O RSHA N
                                         U N ITED STATES AW O RN EY

                                         S/LO TH R OP M OR RIS
                                     By:LOTH RO P M ORRIS
                                        A SSISTAN T U .S.AW O RN EY
                                        Florida Bar # 0095044
                                        500 Australian Avenue,Suite 400
                                        W est Palm Beach,FL 33401
                                         (561)820-8711
                                         (561)820-8777(FAX)
                                         LOTH RO P.M ORR IS@ U SD OJ.GOV
Case 9:18-mc-81148-UNA Document 44 Entered on FLSD Docket 10/05/2018 Page 2 of 2




                                  Certificate of Service

        I H EREBY CERTIFY thaton October 5,2018,I conventionally filed the foregoing w ith
 the Clerk ofthe Court.

                                     S/LOTH ROP M O RRIS
                                     LO TH ROP M O RRIS
                                     A SSISTA N T U N ITED STATES A W ORN EY
